Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/418,805 filed 06/26/2021.  Claims 1-15 are pending and have been examined.
The information disclosure statement (IDS) submitted on 06/26/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 indicates dependence from claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basson et al. (US 2007/0277092), herein Basson.
Consider claim 1, Basson clearly teaches a system, comprising: 

a processor; a memory storing machine-readable instructions executable by the processor ([0018]) to: 

assign a subject state indicator to a pixel to depict a subject in a video frame of a video signal, wherein the subject state indicator is based on a psychophysiological state of the subject to be depicted by the pixel; (Fig. 1B: Non-textual annotations are assigned to locations of the content associated with character faces representing emotional states of the characters, [0020], [0021].)

embed the subject state indicator for the pixel in the video signal; (Figs. 2 and 3: Integrator 30 combines the metadata with the content data stream, [0027]-[0030].) and 

broadcast the video signal with the embedded subject state indicator for the pixel to a display device. (The broadcast output system 300 receives the broadcast and outputs the content to a display device, [0031].)

Consider claim 3, Basson clearly teaches instructions executable by the processor to determine the psychophysiological state of the subject based on a content creator's psychophysiological grading of the subject. (The data interpretation to determine the emotion data is performed during movie production, [0028].)

Consider claim 4, Basson clearly teaches the embedded subject state indicator for the pixel indicates, to the display device, the pixel among a plurality of pixels of a video frame, to be altered by a psychophysiological state-based alteration operation. (Fig. 1B, [0020], [0021], [0031])

Consider claim 5, Basson clearly teaches a non-transitory machine-readable medium containing instructions executable by a processor to cause the processor ([0018]) to: 

determine a psychophysiological state assigned to a pixel in a frame of a video signal based on a corresponding psychophysiological state indicator embedded in the video signal; (Fig. 1B: Non-textual annotations are assigned to locations of the content associated with character faces representing emotional states of the characters, [0020], [0021].) and 

alter a display of the video signal at a display device based on the determined psychophysiological state assigned to the pixel. (Broadcast output system 300 displays the content with associated effects, [0031].)

Consider claim 11, Basson clearly teaches a method comprising: 

determining a psychophysiological state of a first subject corresponding to a first pixel of a video stream based on a psychophysiological state indicator assigned to the first pixel and embedded in the video stream; (Fig. 1B: Non-textual annotations are assigned to locations of the content associated with character faces representing emotional states of the characters, [0020], [0021].)

altering a display of the video stream based on the psychophysiological state indicator assigned to the first pixel and embedded in the video stream; (Broadcast output system 300 displays the content with associated effects, [0031].)and 

altering an environmental characteristic of an environment where the display is generated based on the psychophysiological state indicator assigned to the first pixel and embedded in the video stream. (Modalities for outputting the non-textual annotations include tactile and odor based modalities, [0023].)

Consider claim 12, Basson clearly teaches displaying, on a display device, a portion of a sensed psychophysiological response of the first subject along with the first pixel of the video stream. (Fig. 1B, [0020], [0021], [0031])
Consider claim 13, Basson clearly teaches determining a psychophysiological state of a second subject corresponding to a second pixel of the video stream, to be displayed simultaneously with the first pixel on a display device, based on a psychophysiological state indicator assigned to the second pixel and embedded in the video stream. (Fig. 1B, [0020], [0021], [0031])

Consider claim 15, Basson clearly teaches simultaneously displaying, at the display device, information related to the determined psychophysiological state of the first subject and information related to the determined psychophysiological state of the second subject simultaneously with the first pixel and the second pixel. (Fig. 1B, [0020], [0021], [0031])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US 2007/0277092) in view of De Saldanha et al. (WO 2018/201195), herein De Saldanha.
Consider claim 2, Basson clearly teaches instructions executable by the processor to determine the psychophysiological state of the subject to be depicted in the pixel.

However, Basson does not explicitly teach utilizing a sensor sensing the psychophysiological state of the subject when the video frame is captured.

In an analogous art, De Saldanha, which discloses a system for video processing, clearly teaches utilizing a sensor sensing the psychophysiological state of the subject when the video frame is captured. (Fig. 1B: Secondary measurement data input modules 116 capture the state of actors recorded in a live scene, [0057]-[0061])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Basson by utilizing a sensor sensing the psychophysiological state of the subject when the video frame is captured, as taught by De Saldanha, for the benefit of more accurately capturing the state of the characters.
	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US 2007/0277092) in view of Klappert et al. (US 2011/0161999), herein Klappert.
Consider claim 6, Basson clearly teaches instructions to determine an alteration type to alter the display of content associated with the psychophysiological state.

However, Basson does not explicitly teach alter the display based on a preference expressed by a user of the display device regarding display of content.

In an analogous art, Klappert, which discloses a system for video processing, clearly teaches alter the display based on a preference expressed by a user of the display device regarding display of content. (User profiles include settings for obscuring portions of the media content, [0033], [0041], [0054]-[0059].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Basson by alter the display based on a preference expressed by a user of the display device regarding display of content, as taught by Klappert, for the benefit of preventing viewers for seeing inappropriate content.
	
Consider claim 7, Basson combined with Klappert clearly teaches instructions to alter the display of the video signal by visually obscuring a content of the pixel. (User profiles include settings for obscuring portions of the media content, [0033], [0041], [0054]-[0059] Klappert.)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US 2007/0277092) in view of Wheatley (US 2015/0181291).
Consider claim 8, Basson clearly teaches instructions to alter the display of the video signal.

However, Basson does not explicitly teach displaying a content warning prior to causing a content of the pixel to be displayed.

In an analogous art, Wheatley, which discloses a system for video processing, clearly teaches displaying a content warning prior to causing a content of the pixel to be displayed. (A warning is displayed prior to display of certain content, [0005], [0036], [0096].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Basson by displaying a content warning prior to causing a content of the pixel to be displayed, as taught by Wheatley, for the benefit of enabling viewers to decide to watch or skip certain portions of content.
	
Consider claim 9, Basson clearly teaches the non-transitory machine-readable medium of claim 6.

However, Basson does not explicitly teach determine, from a sensor, a psychophysiological response of a user of the display device to viewing content associated with the psychophysiological state; and determine an alteration type to alter the display based the determined psychophysiological response of a user of the display device to viewing content associated with the psychophysiological state.

In an analogous art, Wheatley, which discloses a system for video processing, clearly teaches determine, from a sensor, a psychophysiological response of a user of the display device to viewing content associated with the psychophysiological state; and determine an alteration type to alter the display based the determined psychophysiological response of a user of the display device to viewing content associated with the psychophysiological state. (If a viewer’s emotional response during viewing of content is greater than a threshold secondary content is used to replace certain portions of the content, [0102]-[0104], [0119].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Basson by determine, from a sensor, a psychophysiological response of a user of the display device to viewing content associated with the psychophysiological state; and determine an alteration type to alter the display based the determined psychophysiological response of a user of the display device to viewing content associated with the psychophysiological state, as taught by Wheatley, for the benefit of presenting the viewer with more desirable content.

Consider claim 10, Basson combined with Wheatley clearly teaches instructions to alter a storyline to be presented in subsequent frames of the video signal based on the psychophysiological response of a user of the display device to viewing content associated with the psychophysiological state. (If a viewer’s emotional response during viewing of content is greater than a threshold secondary content is used to replace certain portions of the content, [0102]-[0104], [0119] Wheatley.)

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425